Case 1:20-cv-05162-LGS Document 2 Filed 07/07/20 Page 1 of 2

JS 44C/SDNY
REV. 06/01/17

CIVIL COVER SHEET

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
Tigran Ohanian, individually and on behaif of all other persons
similarly situated, et al.,

DEFENDANTS
Apple Inc. and T-Mobile USA, Inc.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Oved & Oved LLP Aaron J. Solomon, Esq.

401 Greenwich St. (212) 226-2376

New York, NY 10013

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

ATTORNEYS (IF KNOWN)

28 U.S.C. § 1332(d)(2); New York General Business Laws §§ 349 and 350: fraudulent misrepresentation: and unjust enrichment

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? Nofvlves(]

if yes, was this case Vol.[_] Invol. ["] Dismissed. No[-] Yes [7] Ifyes, give date

No Yes [|
NATURE OF SUIT

& Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE?
(PLACE AN [x] IN ONE BOX ONLY)

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
{]110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL / 1 695 DRUG RELATED [ ]422 APPEAL [ 1975 FALSE CLAIMS
{ ] 420 MARINE [ ]315 AIRPLANE PRODUCT —INJURY/PRODUCT LIABILITY “seize OF PROPERTY 28 USC 158 [ 1976 QUI TAM
{1130 MILLER ACT LIABILITY [ 1365 PERSONAL INJURY 24 USC BRT [ 1423 WITHORAWAL [ }400 STATE
[140 NEGOTIABLE [ }320 ASSAULT, LIBEL & PRODUCT LIABILITY + gon OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ] 410 ANTITRUST
[ ] 450 RECOVERY OF —_[ ]330 FEDERAL INJURY PRODUCT [ ] 430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ] 450 COMMERCE
ENFORCEMENT LIABILITY [ ] 460 DEPORTATION
OF JUDGMENT —-{ 1340 MARINE PERSONAL PROPERTY [ ]820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ) 184 MEDICARE ACT __[ 1345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
[ ] 482 RECOVERY OF LIABILITY bd 370 OTHER FRAUD : ORGANIZATION ACT
DEFAULTED | 1350 MOTOR VEHICLE [1371 TRUTHIN LENDING —([. 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [{ ]355 MOTOR VEHICLE { ] 840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ }153 RECOVERY OF _[ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL —s_ LABOR [ }861 HIA (13951) [ } 850 SECURITIES/
OF VETERAN'S ——_[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ }385 PROPERTY DAMAGE [| ]710 FAIR LABOR [ 1863 DIWC/DIWw (405(9)) EXCHANGE
{ ]160 STOCKHOLDERS PRODUCT LIABILITY STANDARDSACT __[ ]864 SSID TITLE XVI
suits [ }720 LABOR/MGMT [ ] 865 RS! (405(g))
[ 1490 OTHER PRISONER PETITIONS RELATIONS [ } 890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ ]195 CONTRACT { ]510 MOTIONS TO [| 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ] 891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 ‘ [ 1870 TAXES (U.S. Plaintiff or
[ } 196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ 1535 DEATH PENALTY LITIGATION [ } 871 IRS-THIRD PARTY MATTERS
{ ]540 MANDAMUS & OTHER [ ]791 EMPL RET INC 26 USC 7609 [ ] 895 FREEDOM OF
[ }440 Nowpigney Ss SECURITY ACT (ERISA) ee NFORMATION ACT
REAL PROPERTY { ] 898 ARBITRATION
[ 1441 VOTING IMMIGRATION [ } 899 ADMINISTRATIVE
[ }210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS . \
CONDEMNATION — [ ] 443 HOUSING/ [ 1462 NATURALIZATION PROCEDURE ACTIREVIEW OR
[ }220 FORECLOSURE 1144s ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
[ }230 RENT LEASE & [ }555 PRISON CONDITION —_{ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - { ] 560 CIVIL DETAINEE ACTIONS ee Saree ONALITY oF
{ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ J245 TORT PRODUCT ‘| }446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ ] 290 ALL OTHER { ]448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
IF SO, STATE:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

Vv

DEMAND $9:900,000.00 OTHER

 

 

 

JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in complaint

JURY DEMAND: XJ yes CNo NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-05162-LGS Document 2 Filed 07/07/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original [] 2 Removed from []3 Remanded []4 Reinstatedor  [_] 5 Transferred trom [1] 6 Mublidistrict [17 Appeal to District
Proceeding State Court from Reopened (Specify District) Litigation Judge from
(Transferred) Magistrate Judge

Appellate
EC] a. all parties represented Court

[18 Multidistrict Litigation (Direct File)
ima b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY} BASIS OF JURISDICTION IF DIVERSITY, INDICATE
C11 u.s.PLAINTIFE [[]2 U.S. DEFENDANT [_]3 FEDERAL QUESTION [X]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []4 []1 CITIZEN OR SUBJECT OF A k)3[ 13 INCORPORATED and PRINCIPAL PLACE []5 [x5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [x2 [| ]2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION {]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Tigran Ohanian Regge Lopez
Moscow, Russia Tampa, Florida

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Apple inc. T-Mobile USA, Inc.
One Apple Park Way 12920 SE 38th St.
Cupertino, CA 95014 Bellevue, WA 98006

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [-] WHITE PLAINS MANHATTAN

DATE 7/07/2020 SIGNATURE OF ATTORNEY OF RECORD - _ADMITTED TO PRACTICE IN THIS DISTRICT

IX YES (DATE ADMITTED Mo. July Yr. 2006)
RECEIPT # a Attorney Bar Code # aSg504

oral

ee
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
